In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1781 
GLORIA JEAN SYKES, 
                                                  Plaintiff‐Appellant, 
                                  v. 

COOK COUNTY CIRCUIT COURT PROBATE DIVISION, et al.,  
                                   Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:14‐cv‐07459 — John J. Tharp, Jr., Judge. 
                     ____________________ 

    ARGUED APRIL 5, 2016 — DECIDED SEPTEMBER 14, 2016 
                 ____________________ 
    Before WOOD,  Chief Judge, and BAUER and WILLIAMS, Cir‐
cuit Judges. 
    WILLIAMS,  Circuit  Judge.  Gloria  Jean  Sykes  went  to  her 
mother’s probate proceeding to present a motion and brought 
her service dog, Shaggy. Instead of letting her present her mo‐
tion, the judge asked her a series of questions about Shaggy, 
struck her motion, and entered an order barring Shaggy from 
the courtroom. Gloria argues that she should be able to bring 
a lawsuit in federal court for denial of reasonable accommo‐
dations  under  the  Americans  with  Disabilities  Act.  But  be‐
cause  the source  of her injury is a  state court judgment, we 
lack subject matter jurisdiction to hear her case. 
2                                                        No. 15‐1781 
                       I. BACKGROUND 
     A. Gloria’s First Federal Lawsuit 
     This case originates in an earlier guardianship dispute be‐
tween  two  sisters  over  their  mother,  Mary  G.  Sykes.  Gloria 
Jean Sykes is Mary’s younger daughter. Carolyn Toerpe, her 
older  daughter,  was  granted  guardianship  of  Mary  in  2009. 
After losing the state guardianship battle, Gloria filed a law‐
suit  in  2011  in  federal  court,  alleging  that  Toerpe,  the  Cook 
County Guardian, two participating guardians ad litem, the 
Cook  County  Circuit  Court,  then‐Governor  Quinn,  and  the 
state of Illinois were violating the ADA by refusing reasonable 
accommodations to her mother. Gloria alleged among other 
things that the state defendants were depriving her mother of 
the right to be present at court proceedings and to receive rea‐
sonable accommodations in the form of support and consul‐
tation with family members. The district court dismissed the 
lawsuit, finding that if Gloria obtained the relief she sought, 
it would be forced to overturn the state court decision grant‐
ing guardianship to Toerpe, in violation of the Rooker‐Feldman 
doctrine. It also relied on long‐established precedent that fed‐
eral  courts  may  not  intervene  in  state  probate  proceedings. 
We affirmed the dismissal of that lawsuit.  M.G.S. ex rel. Sykes 
v.  Toerpe,  No.  12‐3373,  Dkt.  19  (7th  Cir.  Jan.  9,  2013)  (un‐
published order). 
     B. State Probate Proceeding 
    After  losing  her  federal  appeal,  Gloria  returned  to  state 
court, pursuing her federal claims in a “Motion for Reasona‐
ble Accommodations,” seeking relief both for herself and her 
mother in the probate proceeding. On the day the motion was 
scheduled for hearing, Gloria went to the Daley Center with 
her service dog, Shaggy, whom she uses for  assistance  with 
her  post‐traumatic  stress  disorder.  She  entered  the  building 
without  a  problem  and  then  went  up  to  the  courtroom  of 
Judge Aicha MacCarthy, who was presiding over Mary’s pro‐
bate case. Gloria alleges that Judge MacCarthy called the case, 
No. 15‐1781                                                          3 
and  then  “immediately,  angrily,  and  indifferently”  interro‐
gated Gloria about her need for Shaggy. She also states that 
the  interrogation  lasted  for  several  minutes,  and  at  its  end, 
MacCarthy  “expelled  Gloria  and  her  dog  from  the  court‐
room—banned forever.” While it’s unclear what caused Glo‐
ria to think the ban was in perpetuity, the probate record re‐
flects that Judge MacCarthy entered an order striking Gloria’s 
motion without prejudice and prohibiting Gloria from return‐
ing with Shaggy without leave of the court. 
   C. The Current Lawsuit 
    Gloria returned to federal court with a new complaint that 
recycled many of her old claims, but added one that is the fo‐
cus  of today’s decision:  she  alleged that  by  banning  Shaggy 
from  her  courtroom,  various  state  defendants  violated  Glo‐
ria’s rights under the Americans with Disabilities Act (ADA). 
The  district  court  again  dismissed  all  claims  that  Gloria  as‐
serted on behalf of her mother for largely the same reasons as 
the first lawsuit. It then turned specifically to Gloria’s claim 
regarding Shaggy and concluded that it lacked subject matter 
jurisdiction to determine if Gloria’s ADA rights were violated 
because she was denied use of a service animal during court 
proceedings. First, it held that because Gloria’s claim against 
the  state  defendants  was  inextricably  intertwined  with  the 
state court order banning Shaggy and striking Gloria’s reason‐
able accommodation motion, as a federal court, it was barred 
from  hearing  the  claim  under  the  Rooker‐Feldman  doctrine. 
Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); D.C. Court of Ap‐
peals v. Feldman, 460 U.S. 462 (1983). Second, it held that it was 
barred from hearing the claim because it arose out of a state 
probate proceeding. And finally, it held that it should exercise 
Younger abstention because the proceeding was ongoing and 
because Gloria had an adequate opportunity to raise her fed‐
eral claims about Shaggy in state court. See Younger v. Harris, 
401 U.S. 37 (1971). 




    
4                                                    No. 15‐1781 
                         II. ANALYSIS 
    On appeal, Gloria only challenges the district court’s dis‐
missal of her ADA claim pertaining to the use of Shaggy in 
Judge  MacCarthy’s  courtroom.  We  review  a  district  court’s 
dismissal for lack of subject matter jurisdiction de novo, ac‐
cept as true all facts in the complaint and draw all reasonable 
inferences in the plaintiff’s favor. G&S Holdings, LLC v. Cont’l 
Cas. Co., 697 F.3d 534, 539 (7th Cir. 2012). We may affirm a dis‐
missal for lack of jurisdiction on any ground that the record 
supports. Sladek v. Bell Mgmt. Pension Plan, 880 F.2d 972, 979 
(7th Cir. 1989).  
     A. ADA Accommodations for Service Animals 
    Before reaching the question of jurisdiction, it helps to un‐
derstand the substantive footing of Gloria’s claim. Title II of 
the Americans with Disabilities Act prohibits public entities 
(which  includes  instrumentalities  of  state  and  local  govern‐
ments,  like  courthouses)  from  discriminating  against  quali‐
fied individuals with disabilities. See 29 U.S.C. §§ 701 et seq., 
42  U.S.C.  § 12132.  The  ADA’s  accommodation  mandate  re‐
flects enforcement efforts by Congress to ensure citizens’ due 
process rights under the Fourteenth Amendment. Tennessee v. 
Lane, 541 U.S. 509, 523 (2004). In Lane, the Supreme Court con‐
sidered the Title II claims of paraplegic litigants and members 
of the public who were forced to crawl up stairs to access a 
courtroom,  and  held  that  Congress  was  authorized  to,  and 
did, abrogate Tennessee’s right to sovereign immunity in de‐
fending against the claims by passing Title II of the ADA. Id. 
at 531.  
    With a few exceptions, Title II requires public entities to 
permit service animals to accompany people with disabilities 
in all areas where members of the public are allowed to go. 28 
C.F.R. § 35.136(g). Service animals are defined as dogs that are 
individually trained to do work or perform tasks for people 
with disabilities. Id. at § 35.104. “Emotional support animals” 
are not considered service animals which fall under Title II’s 
No. 15‐1781                                                         5 
mandate. Id. In situations where it is not obvious if a dog is a 
service animal, employees of a public entity are permitted to 
ask if the dog is a service animal required because of a disa‐
bility, and what work or task the dog has been trained to per‐
form. 28 C.F.R. § 35.136(f). They are not permitted to request 
documentation for the dog, require the dog to demonstrate a 
task, or inquire about the nature of the person’s disability. Id.  
    The  basis  of  Gloria’s ADA  claim  on  appeal  is  that  Judge 
MacCarthy  and  by  extension,  the  Probate  Division  of  Cook 
County Circuit Court, asked impermissible questions to bar 
Shaggy from the courtroom, and denied Gloria reasonable ac‐
commodations by banning Shaggy. Gloria’s complaint claims 
that Shaggy is a service dog, and we will proceed on that as‐
sumption  for  the  purposes  of  our  analysis.  Because  Shaggy 
was banned from the courtroom, Gloria claims she was effec‐
tively excluded from participating in and benefiting from ser‐
vices  of  the  courthouse.  This  case  differs  from  a  Lane‐style 
claim of denial of access to a courthouse, because her exclu‐
sion from the courthouse stemmed from a judicial order, not 
from a courthouse policy or practice.  
       B. District Court Lacked Subject Matter Jurisdiction 
    With her claim now framed, we must determine if the dis‐
trict court had jurisdiction over Gloria’s claim. At the time of 
the  district  court’s  decision,  Mary’s  probate  proceeding  was 
ongoing. As a result, the district court applied Younger absten‐
tion, the principle that federal courts should abstain from in‐
terfering with ongoing state judicial proceedings that are ju‐
dicial in nature, involve important state interests, provide an 
adequate opportunity to raise federal claims, and do not con‐
tain special circumstances that would make abstention inap‐
propriate. See Stroman Realty, Inc. v. Martinez, 505 F.3d 658, 662 
(7th Cir. 2007). Between the district court’s ruling and this ap‐
peal, Mary died, so her probate proceeding is terminated. As 
a result of Mary’s death, Younger is now a moot question be‐
cause there is no ongoing state proceeding for us to disturb. 


    
6                                                        No. 15‐1781 
    The  district  court  also  invoked  the  probate  exception  to 
federal  subject  matter  jurisdiction,  which  precludes  federal 
courts from interfering with persons and property that are in 
the custody of a state probate court. Marshall v. Marshall, 547 
U.S. 293, 311‐12 (2006). The rationale for the rule is that in sit‐
uations where a state court controls the subject of a custody 
battle  or  the  property  in  a  decedent’s  estate,  another  court 
should not “be permitted to elbow its way into such a fight,” 
particularly because state courts are assumed to have devel‐
oped  a  core  proficiency  in  probate  and  domestic  relations 
matters.  Struck  v.  Cook  Cty.  Pub.  Guardian,  508  F.3d  858,  860 
(7th Cir. 2007). But the exception does not bar federal courts 
from  exercising  otherwise  proper  jurisdiction,  Marshall,  547 
U.S. at 312, and we have cautioned that as a judicially created 
exception to the statutory grant of diversity jurisdiction, the 
probate  exception  should  be  narrowly  construed,  Storm  v. 
Storm, 328 F.3d 941, 944 (7th Cir. 2003). In determining if the 
probate exception applies to an issue that is ancillary to a core 
probate matter, we look to the policies animating the excep‐
tion,  including  consistency  of  legal  decisions  within  a  state 
court system, judicial economy, and the relative expertise of 
state judges as specialists in probate issues. Id.  
    We are not convinced that applying the probate exception 
was appropriate under the above analysis. The decision pre‐
venting  Gloria  from  bringing  her  service  animal  into  the 
courtroom  has  nothing  to  do  with  probate  law.  A  probate 
court is in no better position to determine a litigant’s entitle‐
ment  to  a  reasonable  accommodation  than  any  other  court. 
And there is nothing about bringing her ADA claim to federal 
court which would create dissonance in probate or domestic 
relations rulings across Cook County. In short, the injury com‐
plained  of  here  bears  no  relationship  to  probate  law,  other 
than  that it happened to take place in a probate courtroom. 
We find this type of coincidental connection to a probate mat‐
ter unpersuasive as a ground for stripping federal courts of 
No. 15‐1781                                                            7 
their power to hear federal claims. So we do not find the pro‐
bate exception a persuasive ground for dismissing the case. 
     With those theories out of the way, we turn finally to the 
district court’s conclusion that it lacked jurisdiction under the 
Rooker‐Feldman doctrine. We start by noting that Gloria had at 
least  three  avenues  to  overturn  Judge  MacCarthy’s  order  in 
state court. She could have (1) sought mandamus in the Illi‐
nois Supreme Court, see ILL. CONST. 1970, art. VI, § 4(a); People 
ex rel. Birkett v. Konetski, 909 N.E.2d 783, 791 (Ill. 2009), (2) pur‐
sued an interlocutory appeal in a state appellate court under 
Illinois  Supreme  Court  Rule  307,  or  (3)  filed  a  motion  for  a 
supervisory order under Illinois Supreme Court Rule 383. In‐
stead of pursuing these avenues, Gloria went to federal court.  
     Lower federal courts are not vested with appellate author‐
ity over state courts. Rooker, 263 U.S. at 416; Feldman, 460 U.S. 
at  486.  The  Rooker‐Feldman  doctrine  prevents  lower  federal 
courts from exercising jurisdiction over cases brought by state 
court  losers  challenging  state  court  judgments  rendered  be‐
fore the district court proceedings commenced. Exxon‐Mobil 
v.  Saudi  Basic  Indus.  Corp.,  544  U.S.  280,  284  (2005).  The  ra‐
tionale for the doctrine is that no matter how wrong a state 
court judgment may be under federal law, only the Supreme 
Court of the United States has jurisdiction to review it. Brown 
v.  Bowman,  668  F.3d  437,  442  (7th  Cir.  2012).  Claims  that  di‐
rectly seek to set aside a state court judgment are de facto ap‐
peals  which  trigger  the  doctrine.  Taylor  v.  Fed.  Nat’l  Mortg. 
Ass’n, 374 F.3d 529, 532 (7th Cir. 2004). But even federal claims 
which were not raised in state court, or that do not on their 
face require review of a state court’s decision, may still be sub‐
ject  to  Rooker‐Feldman  if  those  claims  are  inextricably  inter‐
twined with a state court judgment. Id. The “inextricably in‐
tertwined”  determination  hinges  on  whether  the  federal 
claim  alleges  that  the  injury  was  caused  by  the  state  court 
judgment, or alternatively, whether the federal claim alleges 
an independent prior injury that the state court failed to rem‐



     
8                                                        No. 15‐1781 
edy. Id. Because Rooker itself arose from a constitutional chal‐
lenge to the state court’s use of procedures, the Rooker‐Feldman 
doctrine applies to  procedural state  court  rulings  as  well as 
substantive ones. See Harold v. Steel, 773 F.3d 884, 887 (7th Cir. 
2014). Further, we have held that interlocutory orders entered 
prior to the final disposition of state court lawsuits are not im‐
mune  from  the  jurisdiction‐stripping  powers  of  Rooker‐Feld‐
man. Id. at 886. 
    But Rooker‐Feldman has its limits, and federal jurisdiction 
does not terminate automatically on the entry of judgment in 
a state court. Exxon‐Mobil, 544 U.S. at 293. The doctrine occu‐
pies  “narrow  ground”  and  is  “confined  to  the  cases  of  the 
kind  from  which  the  doctrine  acquired  its  name:  cases 
brought by state‐court losers … inviting district court review 
and rejection of [those state court’s] judgments.” Id. at 284. In 
order for the doctrine to apply, the state court judgment must 
be “inextricably intertwined” with the federal court lawsuit. 
In  other  words,  there  must  be  no  way  for  the  injury  com‐
plained  of  by  a  plaintiff  to  be  separated  from  a  state  court 
judgment. See id. at 293; Commonwealth Plaza Condo. Ass’n v. 
City of Chi., 693 F.3d 743, 746 (7th Cir. 2012); see also Kelley v. 
Med‐1 Solutions, LLC, 548 F.3d 600, 607 (7th Cir. 2008). So, for 
example, a state court loser is not barred from targeting a stat‐
ute which has been construed against her in a state court de‐
cision, so long as she does not seek to overturn the state court 
judgment itself. Skinner v. Switzer, 562 U.S. 521, 532–33 (2011). 
And  the  Supreme  Court  has  warned  not  to  confuse  Rooker‐
Feldman  with  claim  preclusion:  “If  a  federal  plaintiff  pre‐
sent[s] some independent claim that denies a legal conclusion 
that a state court has reached in a case to which he was a party 
…,  then  there  is  jurisdiction,  and  state  law  determines 
whether  the  defendant  prevails  under  principles  of  preclu‐
sion.” Exxon, 544 U.S. at 293. In a similar vein, non‐parties are 
not barred from bringing a challenge to a state court judgment 
simply  because  they  could  be  considered  in  privity  with  a 
party to the judgment. Lance v. Dennis, 546 U.S. 459, 466 (2009).  
No. 15‐1781                                                       9 
     Gloria argues that the allegations in her complaint are  in‐
dependent from Judge MacCarthy’s order because they focus 
on Judge MacCarthy’s wrongful conduct—interrogating Glo‐
ria about Shaggy and banning Shaggy from the courtroom—
and not her order denying Gloria’s motion for reasonable ac‐
commodations. We addressed a similar argument in Kelley v. 
Med‐1 Solutions, where the plaintiff argued it was not the state 
court’s award of attorneys’ fees which caused his injury, but 
rather the attorneys’ preceding fraudulent misrepresentations 
which led to the erroneous award. 548 F.3d at 605. We found 
that we lacked jurisdiction to hear the claim because in order 
to  find  that  the  defendants’  underlying  representations  vio‐
lated the law, we would be forced to determine that the state 
court,  which  evaluated  those  representations,  erred  in  its 
judgment granting the attorneys’ fees. Id. Similarly here, the 
result  of  Judge  MacCarthy’s  alleged  misconduct  was  a  state 
court  order  explicitly  banning  Gloria’s  service  animal  from 
her courtroom. If the judge violated the ADA by engaging in 
impermissible questioning or wrongly banning Shaggy from 
her courtroom, those alleged violations were also the basis of 
her order.  
     In her response to the defendants’ motion to dismiss, Glo‐
ria attached an affidavit advancing a new theory that she was 
not attacking the order but instead a policy, practice or custom 
of  ADA  violations  by  Judge  MacCarthy.  She  tried  again  to 
frame her challenge as distinct from the previous order ban‐
ning  Shaggy,  by  pointing  to  fresh  violations  when  she  re‐
turned to the courtroom with Shaggy a few weeks after the 
order  was  entered.  Her  affidavit  included  allegations  that 
Judge  MacCarthy  dismissed  Shaggy  as  “just  a  pet”  and  ac‐
cused Gloria of not having a disability. This information was 
ostensibly offered to show that Gloria suffered a series of vi‐
olations,  and  the  order  was  simply  incidental  to  them.  But 
even if we could consider the affidavit, it also states that the 
judge expressed anger because she did not follow the previous 



    
10                                                    No. 15‐1781 
order, which only reinforces the conclusion that the initial or‐
der was a direct result of the judge’s preliminary inquiry and 
subsequent ban.  In sum, to provide any relief in response to 
the  harm  stemming  from  Judge MacCarthy’s  acts,  her  court 
order banning Shaggy would need to be set aside. The proper 
way to challenge the court order was through state court ave‐
nues.  
    Rooker‐Feldman will not always bar a litigant from bringing 
claims against a state court for denial of reasonable accommo‐
dations. If the Daley Center had a policy of banning service 
animals,  Gloria’s  claim  may  have  survived  dismissal.  Lane 
comes to mind as an example of an injury that occurred as a 
result of a litigant’s participation in a judicial proceeding, but 
was not inextricably intertwined with it. But when as in this 
case the injury is executed through a court order, there is no 
conceivable  way  to  redress  the  wrong  without  overturning 
the order of a state court. Rooker‐Feldman does not permit such 
an outcome. 
                      III. CONCLUSION 
   For  the  foregoing  reasons,  we AFFIRM  the  district  court’s 
dismissal for lack of subject matter jurisdiction.